Citation Nr: 0203230	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  01 05380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel











INTRODUCTION

The veteran had active military service from January 1972 to 
December 1975. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO & IC) 
in Philadelphia, Pennsylvania, which denied the veteran's 
claim seeking entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 1991).   

Although the veteran was scheduled for a hearing before a 
member of the Board in January 2002, he did not report for 
said hearing.


REMAND

This case must be remanded for development of a claim that is 
inextricably intertwined with the claim currently on appeal.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  
 
The RO & IC denied the veteran's application for insurance 
because of poor health resulting from his nonservice-
connected psychiatric disability.  However, the record 
includes an undeveloped claim for service connection for a 
psychiatric disability, which, if resolved in the veteran's 
favor, could change the outcome of the claim for insurance.

It is initially noted that the Regional Office (RO) in 
Wichita, Kansas denied service connection for a psychiatric 
disability in July 1985.  The veteran did not appeal this 
decision and it became final.

In a VA Form 21-256, "Application for Compensation or 
Pension," received at the RO in February 2001, the veteran 
listed his disability in box 17 as "bipolar or manic 
depression, with obsessive-compulsive symptoms."  In box 19, 
the veteran described receiving treatment during service in 
1972 and between 1973-1975 for depression.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation. 38 C.F.R. § 
3.151(a).

In response to the veteran's February 2001 application for 
compensation or pension, the RO addressed the issue of 
entitlement to a nonservice-connected pension.  However, it 
did not address the issue of entitlement to service 
connection for a psychiatric disability, or more 
specifically, whether new and material evidence had been 
submitted to reopen the veteran's claim for a psychiatric 
disability.  In light of the fact that the veteran filled out 
box 19 (describing treatment in service for a psychiatric 
disability) on VA Form 21-526, it is determined that he was 
raising a claim for service connection for a psychiatric 
disability in his February 2001 application.    

The law for entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) is that any person 
who is released from active military, naval, or air service, 
under other than dishonorable conditions on or after April 
25, 1951, and is found by the Secretary to be suffering from 
a disability or disabilities for which compensation would be 
payable if 10 per centum or more in degree and except for 
which such person would be insurable according to the 
standards of good health established by the Secretary, shall, 
upon application in writing made within two years from the 
date service-connection of such disability is determined by 
the Secretary and payment of premiums as provided in this 
subchapter, be granted insurance by the United States against 
the death of such person occurring while such insurance is in 
force.  38 U.S.C.A. § 1922(a) (West 1991).  

To date, the RO has not determined whether the veteran has 
submitted new and material evidence in order to reopen his 
claim of service connection for a psychiatric disability.  
Inasmuch as the claim to reopen the previously denied claim 
of service connection for a psychiatric disability could 
affect the outcome of the veteran's claim of entitlement to 
Service Disabled Veterans Insurance (RH) under 38 U.S.C.A. 
§ 1922 (a), it is determined that the veteran's insurance 
claim is inextricably intertwined with the veteran's claim to 
reopen the claim of service connection for a psychiatric 
disability.  Holland v. Brown, 6 Vet.App. 443 (1994).  
Accordingly, the claim of entitlement to Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A. § 1922 (a) is 
deferred pending resolution of whether the veteran has 
submitted new and material evidence in order to reopen his 
claim of service connection for a psychiatric disability.  

Accordingly, the RO&IC should send the veteran's claims file, 
along with a copy of this remand, to the RO in Wichita, 
Kansas, so that the Wichita RO can develop the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.  If the claim is not resolved in the 
veteran's favor, the RO should assure that the veteran is 
afforded an opportunity to complete the procedural steps for 
an appeal, as outlined in 38 U.S.C.A. § 7105 (West 1991).  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO&IC and RO must read the entire 
remand, to include the explanatory 
paragraphs above the numbered 
instructions.

2.  The RO&IC in Philadelphia should 
forward the veteran's claims file along 
with a copy of this remand to the RO in 
Wichita, Kansas.

3.  Thereafter, the RO in Wichita, 
Kansas, should determine whether new and 
material evidence has been submitted in 
order to reopen the claim of service 
connection for a psychiatric disability.  
If this claim is not resolved in the 
veteran's favor, the RO should ensure 
that the veteran is afforded an 
opportunity to complete the procedural 
steps to appeal the claim to the Board.  
As outlined in 38 U.S.C.A. § 7105, these 
steps include providing the veteran with 
an opportunity to file a notice of 
disagreement after he receives notice of 
the decision.  If he files a timely 
notice of disagreement, he must be given 
a statement of the case, and he must be 
afforded an opportunity to submit a 
substantive appeal in response to the 
statement of the case. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  Thereafter the RO should forward 
the veteran's claims file back to the 
RO&IC in Philadelphia, Pennsylvania.  

5.  The RO&IC should thereafter 
readjudicate the veteran's claim of 
entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 
1922(a) (West 1991).  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



